Citation Nr: 0018200	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 201	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was involved in a 
June 30, 1988, Board of Veterans' Appeals (Board) decision 
which denied basic eligibility for non-service-connected 
disability pension. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

This matter comes before the Board on a motion by the moving 
party, received in April 1998.  The moving party alleges that 
CUE was involved in a June 30, 1988, Board decision.  The 
record includes a 1982 appointment of Disabled American 
Veterans as the veteran's representative.  The Board notified 
this representative of the receipt of the CUE motion, but no 
argument was presented by the representative.  


FINDING OF FACT

The June 30, 1988, Board decision which denied basic 
eligibility for nonservice-connected disability pension was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.


CONCLUSION OF LAW

The June 30, 1988, Board decision which denied basic 
eligibility for nonservice-connected disability pension did 
not involve clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 1991); 38 C.F.R. §§ 20.1400-20.1411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400.  The veteran's motion, received in April 
1998, meets this threshold requirement.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the June 30, 1998, Board decision made a 
finding of fact that the moving party (the appellant in that 
case) did not have active service in the United States Armed 
Forces for purposes of VA disability pension benefits.  The 
Board concluded that he could therefore not be considered a 
veteran for purposes of VA disability pension benefits.  In 
its reasons and bases, the Board noted that, although the 
service department initially indicated that the moving party 
had been a member of the recognized member of the 14th 
Infantry, Army of the United States, during World War II, the 
service department subsequently revoked such military status 
in 1953 and certified that any military service was as a 
member of the Philippine Army inducted into the service of 
the Armed Forces of the United States.  

The Board cited as authority the law extant at the time of 
its decision, 38 U.S.C. § 107, and implementing regulation at 
38 C.F.R. § 3.8, which specifically provided that service 
prior to July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
among such military forces organized guerilla forces, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941, should not be deemed to have been active 
military service for any purpose, except for specified 
benefits which do not include non-service-connected pension 
benefits.  The Board indicated in its reasons that, although 
the verified service would establish basic eligibility for 
various benefits, such as compensation for a service-
connected disability, disability pension benefits were 
excluded by statute. 

The moving party now essentially contends that his status as 
a member of the Army of the United States, including based on 
guerilla service, should not have been revoked by the service 
department in 1953.  With regard to the moving party's 
contention that such status as a member of the Army of the 
United States should not have been revoked by the service 
department, this is not an assertion of Board error, but 
service department error.  The controlling regulation 
requires specific allegation that "either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied" by the Board.  38 C.F.R. 
§ 20.1403(a).  The moving party's otherwise general 
allegation of error in the Board decision does not set forth 
clearly and specifically the alleged CUE of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  "Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" that CUE allegations be specific.  38 C.F.R. 
§ 20.1404(b).

The moving party appears to offer little more than his 
disagreement with the results of the Board's June 30, 1998, 
decision.  In his April 1998 motion, the moving party 
indicates a desire to "appeal" the decision for a review on 
grounds of CUE, and outlined his contentions, which were 
essentially the same contentions before the Board in June 
1988.  In this regard, he contends that he had service with 
the Army of the United States, which status should not have 
been revoked; he had two periods of military service; and 
that he had guerilla service.  However, mere disagreement as 
to how the facts were weighed or evaluated in the Board 
decision cannot constitute CUE.  38 C.F.R. § 20.1403(d); see 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994) (asking Board simply to 
reweigh the evidence can never rise to the stringent 
definition of CUE).  It should be stressed that the Board had 
before it in June 1988 information furnished by the service 
department showing that the initial service department 
determination regarding the moving party's military status 
had been changed.  The Board correctly relied on the 
information furnished by the service department and it was 
not erroneous in doing so. 

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's June 30, 1988, decision.  See 38 C.F.R. § 20.1403(c).  
That is, given the facts available at the time, and the 
prevailing law, there was no undebatable error by the Board 
in denying basic eligibility for non-service-connected 
disability pension.  Therefore, the Board now finds that the 
June 30, 1988, decision was adequately supported by the 
evidence then of record, and was not undebatably erroneous.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.  


ORDER

The motion is denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


